Ayo’ a 29-SoO'

re a Feblopinay | [7 7.202%
Th Honoree Mnttoha A- Pechinen, Weciern (ECEIED
US. Disteick Comet in seete nner
WESTELN Dis tect. of - Washing ford FEB 24 26:0

70D DStecanf St. Oo OPE RARE

Seattle We. 4Fs/o/

RE: CAe weme: port west Tete tonal. Prat lic
CASE um bors ia7 1} 76 T- CMe |

Dene, The. Honorable Mansha J. fachmuny
Shia bee they once leat Wry Name Sraled.
wrene, Muy name se | not Gay, ae |
Oo td fhe wrldl Feser fave the
; Ceo, Ge 2 a tercd An haat te
Ae AS. Ona, Sa ak he cm Amey, expense
oe tie ex. We $\S00. porn es

a areenaraaey aadigniaae Hee, kee

   

   

— al CARSON CITY, NV 89701-1957

“Case 16-11767-CMA Doc 2240 Filed 02/24/20 Ent. 02/26/20 14:46:35 Pg. 1of1-
